Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D22-78
                      Lower Tribunal No. 16-4018 CC
                           ________________


                             Ahron Farache,
                                  Appellant,

                                     vs.

                        Alex Damaratski, et al.,
                                 Appellees.



      An Appeal from the County Court for Miami-Dade County, Linda Singer
Stein, Judge.

     Nation Lawyers Chartered and Kevin L. Hagen (Sunrise), for appellant.

     No appearance, for appellees.


Before SCALES, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See DiStefano Constr., Inc. v. Fid. & Deposit Co., 597 So.
2d 248, 250 (Fla. 1992) (“[T]he award of attorney's fees is a matter

committed to sound judicial discretion which will not be disturbed on appeal,

absent a showing of clear abuse of discretion.”); Applegate v. Barnett Bank,

377 So. 2d 1150, 1152 (Fla. 1979) (“Without a record of the trial proceedings,

the appellate court [cannot] properly resolve the underlying factual issues so

as to conclude that the trial court's judgment is not supported by the evidence

. . . .”).




                                      2